STATE OF MICHIGAN

                            COURT OF APPEALS



GEORGE EUBANKS and PATRICK GARRETT,                               UNPUBLISHED
                                                                  July 18, 2017
              Plaintiffs,

and                                                               No. 330078
                                                                  Wayne Circuit Court
GET WELL MEDICAL TRANSPORT,                                       LC No. 14-008555-NF
ADVANCED CARE REHAB, and SINAI
DIAGNOSTIC GROUP,

              Intervening Plaintiffs-Appellees,

v

STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY,

              Defendant-Appellant.


Before: JANSEN, P.J., and BECKERING and GADOLA, JJ.

PER CURIAM.

       Defendant State Farm Mutual Automobile Insurance Company appeals as of right the
October 19, 2015 order of the trial court denying its motion for summary disposition of the
claims of intervening plaintiffs Get Well Medical Transport, Advanced Care Rehab, and Sinai
Diagnostic Group (Intervening Plaintiffs). In light of our Supreme Court’s decision in Covenant
Med Center, Inc v State Farm Mut Auto Ins Co, ___ Mich ___; 895 NW2d 490 (2017) (Docket
No. 152758), we reverse and remand.

        This case arises from a motor vehicle accident that occurred on July 8, 2013. On that
date, plaintiff George Eubanks was a passenger in a car that was traveling on a road in Wayne
County when it was struck by a hit-and-run driver. Plaintiff allegedly sustained injuries during
the crash. Plaintiff did not have auto insurance, nor was the car in which he was a passenger
insured. Plaintiff applied for personal protection insurance (PIP) benefits with the Michigan
Assigned Claims Plan, and the claim was assigned to defendant. Plaintiff, along with fellow




                                              -1-
passenger Patrick Garrett,1 later filed a complaint with the trial court initiating this action seeking
benefits from defendant. The trial court thereafter permitted appellees to intervene before the
trial court seeking payment for medical services allegedly provided to plaintiff in connection
with his alleged injury.

        After plaintiff failed to comply with discovery and failed to appear, the trial court entered
an order dismissing plaintiff’s claim with prejudice. Defendant thereafter moved for summary
disposition of the claims of intervening plaintiffs, arguing that the claims of the intervening
plaintiffs were derivative of plaintiff’s claim and that the dismissal with prejudice of plaintiff’s
claim necessitated the dismissal of the claims of intervening plaintiffs. Following a hearing, the
trial court denied the motion for summary disposition, concluding that the claims of intervening
plaintiffs were not extinguished by the dismissal of plaintiff’s claim. This Court thereafter
granted defendant’s application for leave to appeal.

        On appeal, defendant contends that the trial court erred by failing to grant its motion for
summary disposition of intervening plaintiffs’ claims. Defendant argues that because plaintiff’s
claim for PIP benefits was dismissed with prejudice by the trial court, intervening plaintiffs’
derivative claims are also precluded. We now resolve this question in accordance with our
Supreme Court’s recent decision in Covenant Med Center.

       The record in this case does not indicate the section of MCR 2.116(C) pursuant to which
defendant moved for partial summary disposition, and the trial court did not specify under which
section of that court rule it decided the motion. It appears, however, that the most applicable
section of the rule is MCR 2.116(C)(10), which provides that summary disposition is to be
granted when there is no genuine issue as to any material fact and the moving party is entitled to
judgment as a matter of law. See, e.g., Dawoud v State Farm Mut Auto Ins Co, 317 Mich App
517, 520; 895 NW2d 188 (2016). When reviewing an order issued pursuant to MCR
2.116(C)(10), we consider all documentary evidence submitted by the parties in the light most
favorable to the nonmoving party. Id. We review the trial court’s decision on a motion for
summary disposition de novo. Id. We also review de novo questions of statutory interpretation.
McCahan v Brennan, 492 Mich 730, 736; 822 NW2d 747 (2012).

        Pursuant to MCL 500.3112, “[p]ersonal protection insurance benefits are payable to or
for the benefit of an injured person or, in case of his death, to or for the benefit of his
dependents.” (emphasis added). Before our Supreme Court’s recent decision in Covenant Med
Center, this Court had specifically held that the language of MCL 500.3112 permitted a
healthcare provider who had provided services to an insured to maintain a direct cause of action
against an insurer to recover PIP benefits under this state’s no-fault act. Wyoming Chiropractic
Health Clinic, PC v Auto-Owners Ins Co, 308 Mich App 389, 401; 864 NW2d 598 (2014),
overruled by Covenant Med Center, ___ Mich at ___, slip op 3. This Court, however, also had
held that the right to bring a claim for PIP benefits, including claims for healthcare provider
services, belonged to the insured. Hatcher v State Farm Mut Auto Ins Co, 269 Mich App 596,
600; 712 NW2d 744 (2006).


1
    Garrett’s claims were ultimately settled and dismissed, and he is not a party to this appeal.


                                                   -2-
         Our Supreme Court conclusively resolved this issue in Covenant Med Center. In
Covenant Med Center, the insured was injured in an auto accident and sought benefits from the
defendant insurer, who paid benefits to the injured insured in exchange for a release from further
liability. Meanwhile, a healthcare provider who allegedly had provided services to the injured
insured notified the defendant insurer of its claim to PIP benefits before the release was
executed. After the release was executed, the defendant insurer argued that the release barred the
healthcare provider’s claim to PIP benefits because the injured insured was no longer entitled to
benefits. The trial court granted the defendant insurer summary disposition on the ground that
the release barred the healthcare provider from benefits. This Court reversed the trial court’s
grant of summary disposition to the defendant insurer, reasoning that even though the provider’s
right to benefits was based upon the insured’s right to benefits, the provider was not barred by
the release because the defendant insurer knew about the provider’s claim and had proceeded
without complying with MCL 500.3112.

        Our Supreme Court reversed the decision of this Court in Covenant Med Center,
specifically holding that “healthcare providers do not possess a statutory cause of action against
no-fault insurers for recovery of personal protection insurance benefits under the no-fault act.”
Covenant Med Center, ___ Mich at ___, slip op 2. Specifically with respect to MCL 500.3112,
our Supreme Court stated:

       While this provision undoubtedly allows no-fault insurers to directly pay
       healthcare providers for the benefit of an injured person, its terms do not grant
       healthcare providers a statutory cause of action against insurers to recover the
       costs of providing products, services, and accommodations to an injured person.
       Rather, MCL 500.3112 permits a no-fault insurer to discharge its liability to an
       injured person by paying a healthcare provider directly, on the injured person’s
       behalf. [Id. at ___, slip op 2.]

        Our Supreme Court further determined that no other provision of the no-fault act grants a
statutory cause of action to healthcare providers for the recovery of personal protection benefits
from an insurer, concluding:

       And further, no other provision of the no-fault act can reasonably be construed as
       bestowing on a healthcare provider a statutory right to directly sue no-fault
       insurers for recovery of no-fault benefits. We therefore hold that healthcare
       providers do not possess a statutory cause of action against no-fault insurers for
       recovery of personal protection insurance benefits under the no-fault act. The
       Court of Appeals caselaw concluding to the contrary is overruled to the extent
       that it is inconsistent with this holding.

                                             ***

       In sum, a review of the plain language of the no-fault act reveals no support for
       plaintiff’s argument that a healthcare provider possesses a statutory cause of
       action against a no-fault insurer. This conclusion does not mean that a healthcare
       provider is without recourse; a provider that furnishes healthcare services to a
       person for injuries sustained in a motor vehicle accident may seek payment from

                                               -3-
       the injured person for the provider’s reasonable charges. However, a provider
       simply has no statutory cause of action of its own to directly sue a no-fault
       insurer. (footnotes omitted) [Id. at ___, ___, slip op 2-3, 23-24.]

        In accordance with Covenant Med Center, we hold that intervening plaintiffs in this case
have no statutory cause of action against defendant for recovery of personal protection insurance
benefits under the no-fault act. The trial court in this case therefore erred in denying defendant’s
motion for summary disposition. See id.

        Reversed and remanded for proceedings consistent with this opinion. We do not retain
jurisdiction.



                                                             /s/ Kathleen Jansen
                                                             /s/ Jane M. Beckering
                                                             /s/ Michael F. Gadola




                                                -4-